Citation Nr: 1431701	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether entitlement is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether entitlement is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to the benefits currently sought on appeal.

The Veteran testified at a May 2014 hearing before the undersigned Veterans Law Judge in Provide, Rhode Island.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in March 2006 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.
3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability and tinnitus as a result of his active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied entitlement to service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been received, and the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability and tinnitus were incurred during the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Reopening 

VA's Duties to Notify and Assist

The Veteran's previously denied claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claims are moot.  



Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied in a March 2006 rating decision.  The March 2006 rating decision indicated that the basis for the denial for entitlement to service connection for a bilateral hearing loss disability was that the condition did not occur in nor was caused by service, as well as that the Veteran did not report for a VA examination.  The March 2006 rating decision indicated that the basis for the denial for entitlement to service connection for tinnitus was that there was no evidence the claimed condition existed, as well as that the Veteran did not report for a VA examination.  The Veteran did not appeal that decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

The Veteran's current claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are based upon the same factual basis as his claims for entitlement to service connection which were denied in the March 2006 rating decision.  As such, it is appropriate for the Board to consider these claims as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final March 2006 rating decision, new evidence includes, but is not limited to, a December 2011 VA audiology treatment note and January 2012 VA medical opinion, as well as the Veteran's statements in his April 2012 Notice of Disagreement (NOD), November 2012 Form 9 and May 2014 hearing testimony.  This evidence is new, as it did not exist at the time of the final disallowance in March 2006.  It is material, as it relates to an unestablished fact necessary to substantiate the claims.  This evidence also raises a reasonable possibility of substantiating the claims and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claims should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  The Board will now turn to the underlying merits of the service connection claims.

II.  Service Connection for Bilateral Hearing Loss Disability and Tinnitus 

Considering the favorable outcomes detailed below as to the grant of these claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran contends that his bilateral hearing loss disability and tinnitus are due to noise exposure during service.  His military occupational specialty (MOS) is listed on his DD 214 as "Morse Int" and he has testified that his job in the military was a Morse code intercept operator, which required him to listen with a headset to Morse code for eight hours a day.  See May 2014 Hearing Transcript.  The Veteran reported that this required listening under "very static and loud interference".  See November 2012 Form 9.  The Veteran also reported during basic training firing a rifle grenade that resulted in his ears ringing for a couple of days.  See May 2014 Hearing Transcript.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Initially, the Board finds that the December 2011 VA audiological treatment note shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 (2013) are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss disability was caused or aggravated by his active service.

The Veteran's December 1959 pre-induction examination did not note any defects.  No audiometric testing was reported, but the whisper voice test was reported as "15/15" bilaterally.

The Veteran's service treatment records (STRs) include audiometric tests from December 1959, July 1961 and February 1962.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The Board notes that this conversion was not discussed, or apparently considered, in the ROs decision on appeal or in the negative January 2012 VA medical opinion.

The December 1959 audiometric testing, when converted to ISO-ANSI standards, showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
25
30
30
35
30

The July 1961 audiometric testing, when converted to ISO-ANSI standards, showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
N/A
35
LEFT
35
35
45
N/A
25

The February 1962 separation examination audiometric testing, when converted to ISO-ANSI standards, showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
20
LEFT
20
15
15
N/A
20

In addition, on the accompanying February 1962 Report of Medical History, the Veteran noted ear, nose or throat trouble and the examiner stated that the Veteran "claims has difficulty hearing normal conversation".  

The Veteran has stated that he first sought treatment for his hearing in the 1960s or early 1970s, but that those medical records are not available.  See April 2012 NOD, November 2012 Form 9 and May 2014 Hearing Transcript.  

The January 2012 VA medical opinion, which again did not consider the conversion of ASA standards to ISO-ANSI standards for the Veteran's in-service audiometric testing, provided a negative opinion that it was less likely than not that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  In the rationale section, the examiner stated that there were some "mild changes" in the Veteran's hearing in-service but that the "results are inconsistent, because all hearing tests did not report the results of all frequencies".  In addition, the examiner stated that the Veteran "was diagnosed with Meniere's disease at the age of 30...It is possible that the cause of the hearing loss in the right ear is due to Meniere's disease.  Often, a patient can recover from the vertigo associated with Meniere's, but is left with permanent hearing loss.  There are no hearing tests from 1962 to 2011.  There is insufficient evidence, based on the inconsistent hearing test results and diagnosis of Meniere's disease to definitively state that his hearing loss or tinnitus are due to military service".  

After review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his active service.    

The Veteran is competent to report the onset of decreased hearing acuity in both ears.  Based on his MOS and statements regarding his in-service duties of listening with a headset to Morse code for eight hours a day, in-service noise exposure is conceded.  In addition, the Veteran contemporaneously reported decreased hearing acuity on his February 1962 Report of Medical History.     

Applying the standards of 38 C.F.R. § 3.385 (2013) to the Veteran's in-service audiometric testing, the July 1961 results showed that the Veteran met the standards for a bilateral hearing loss disability (the December 1959 examination also reflected that the Veteran met the standard for a hearing loss disability in his left ear).  The Board notes that the Veteran's February 1962 separation examination audiometric testing showed improvement and did not meet the standards for a bilateral hearing loss disability under 38 C.F.R. § 3.385 (2013).  In light of the July 1961 audiometric testing results, however, as well as the Veteran's  contemporaneous report of decreased hearing acuity on his February 1962 Report of Medical History and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability was incurred during his active service.  

With respect to tinnitus, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The December 2011 VA audiological treatment note stated that the Veteran reported "constant bilateral tinnitus which has been present for as long as he can remember".  In the April 2012 NOD, the Veteran reported that "the ringing in my ears" continued to distract him in his daily life.  In his November 2012 Form 9, the Veteran stated that his in-service duties of listening to Morse code for eight hours a day five days a week would "leave ringing noise in my head very often".  The Veteran's competent and credible lay statements indicate that he that he had tinnitus in service, that he has had it for "as long as he can remember" and that he currently has tinnitus.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during his active service.       

As noted, the January 2012 VA medical opinion found that the Veteran's bilateral hearing loss and tinnitus were not related to service.  This medical opinion, however, did not consider the conversion of ASA standards to ISO-ANSI standards for the Veteran's in-service audiometric testing.  In addition, the rationale discussed a post-service condition (Meniere's disease), which is of limited relevance in light of the STRs reflecting an in-service hearing loss disability.  Finally, the rationale stated that there was insufficient evidence to "definitively state" that the Veteran's hearing loss disability and tinnitus were due to military service, which is a higher standard of proof than required under the "as likely as not" standard.  In light of these issues, the Board assigns the January 2012 VA medical opinion limited probative value.

The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
C. Trueba
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


